 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 7,
2015, by and between Life Clips, Inc. (f/k/a Blue Sky Media Corp.), a Wyoming
corporation, with headquarters located at 233 South Sharon Amity Road, Suite 20,
Charlotte, NC 28211 (the “Company”), and Susannah Forest (“Buyer”).

 

WHEREAS:

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”) and Rule
506(b) promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the 1933 Act;

 

B. The Company desires to issue and sell to the Buyer, upon the terms and
conditions set forth in this Agreement, a 10% Convertible Promissory Note, in
the form attached hereto as Exhibit A, in the aggregate principal amount of
$250,000.00 (together with any note(s) issued in replacement thereof or as a
dividend thereon or otherwise with respect thereto in accordance with the terms
thereof, the “Note”), convertible into shares of common stock, par value $0.001
per share, of the Company (the “Common Stock”); and

 

C. The Buyer wishes to purchase, upon the terms and conditions stated in this
Agreement, such principal amount of Note as is set forth immediately below its
name on the signature pages hereto.

 

NOW THEREFORE, in consideration of the foregoing and of the agreements and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Buyer hereby agree as follows:

 

1. Purchase and Sale of Note.

 

a. Purchase of Note. On the Closing Date (as defined below), the Company shall
issue and sell to the Buyer and the Buyer agrees to purchase the Note from the
Company in the amount as is set forth immediately below the Buyer’s name on the
signature pages hereto.

 

b. Form of Payment. On the Closing Date (as defined below), (i) the Buyer shall
pay the cash portion of the purchase price for the Note to be issued and sold to
it at the Closing (as defined below) (the “Purchase Price”) by wire transfer of
immediately available funds to the Company, in accordance with the Company’s
written wiring instructions, against delivery of the Note in the principal
amount equal to the Purchase Price of Note as is set forth on the signature page
hereto, and (ii) the Company shall deliver such duly executed Note on behalf of
the Company, to the Buyer, against delivery of such Purchase Price.

 

c. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the date and time
of the issuance and sale of the Note pursuant to this Agreement (the “Initial
Closing Date”) shall be 4:00 PM, Eastern Standard Time on the date means the
date on which all of the Transaction Documents have been executed and delivered
by the applicable parties thereto, and all conditions precedent to (i) the
Buyer’s obligations to pay the Purchase Price and (ii) the Company’s obligations
to deliver the Note, in each case, have been satisfied or waived. The closing of
the transactions contemplated by this Agreement (the “Closing”) shall occur on
the Initial Closing Date at such location as may be agreed to by the parties.

 



- 1 -

 



 

2. Buyer’s Representations and Warranties. Buyer represents and warrants to the
Company that:

 

a. Investment Purpose. As of the date hereof, Buyer is purchasing the Note and
the shares of Common Stock issuable upon conversion of or otherwise pursuant to
the Note (including, without limitation, such additional shares of Common Stock,
if any, as are issuable on account of interest on the Note pursuant to this
Agreement, such shares of Common Stock being collectively referred to herein as
the “Conversion Shares” and, collectively with the Note, the “Securities”) for
its own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the 1933 Act; provided, however, that by making the
representations herein, Buyer does not agree to hold any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act.

 

b. Accredited Investor Status. Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D (an “Accredited Investor”).

 

c. Reliance on Exemptions. Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

d. Information. Buyer and Buyer’s advisors, if any, have been, and for so long
as the Note remain outstanding will continue to be, furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been reasonably
requested by Buyer or Buyer’s advisors. Buyer and Buyer’s advisors, if any, have
been, and for so long as the Note remain outstanding will continue to be,
afforded the opportunity to ask questions of the Company regarding Buyer’s
business and affairs. Notwithstanding the foregoing, the Company has not
disclosed to Buyer any material nonpublic information regarding the Company or
otherwise and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to Buyer.
Neither such inquiries nor any other due diligence investigation conducted by
Buyer or any of Buyer’s advisors or representatives shall modify, amend or
affect Buyer’s right to rely on the Company’s representations and warranties
contained in Section 3 below.

 

e. Governmental Review. Buyer understands that no United States federal or state
agency or any other government or governmental agency has passed upon or made
any recommendation or endorsement of the Securities.

 

f. Transfer or Re-sale. Buyer understands that (i) the sale or resale of the
Securities has not been and is not being registered under the 1933 Act or any
applicable state securities laws, and the Securities may not be transferred
unless (a) the Securities are sold pursuant to an effective registration
statement under the 1933 Act, (b) Buyer shall have delivered to the Company, an
opinion of counsel (which may be the Legal Counsel Opinion (as defined below))
that shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be accepted by the Company, (c) the Securities
are sold or transferred to an “affiliate” (as defined in Rule 144 promulgated
under the 1933 Act (or a successor rule) (“Rule 144”)) of Buyer who agrees to
sell or otherwise transfer the Securities only in accordance with this Section
2(f) and who is an Accredited Investor, (d) the Securities are sold pursuant to
Rule 144, or (e) the Securities are sold pursuant to Regulation S under the 1933
Act (or a successor rule) (“Regulation S”), and Buyer shall have delivered to
the Company, at the cost of the Company, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in corporate
transactions, which opinion shall be accepted by the Company.

 



- 2 -

 

 

g. Legends. Buyer understands that until such time as the Note and, upon
conversion of the Note in accordance with its respective terms, the Conversion
Shares, have been registered under the 1933 Act or may be sold pursuant to Rule
144, Rule 144A under the 1933 Act or Regulation S without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, the Securities may bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates for such Securities):



 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

h. Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of
Buyer, and this Agreement constitutes a valid and binding agreement of Buyer
enforceable in accordance with its terms.

 

i. Residency. Buyer is a resident of the jurisdiction set forth immediately
below Buyer’s name on the signature pages hereto.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to Buyer that as of the Closing Date:

 

a. Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith.

 

b. Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement, the Note and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof, (ii) the execution and delivery
of this Agreement, the Note and (if applicable) the Conversion Shares by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including without limitation, the issuance of the Note and the issuance
and reservation for issuance of the Conversion Shares issuable upon conversion
or exercise thereof) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or its shareholders is required, (iii) this Agreement has been duly
executed and delivered by the Company by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Agreement and the other documents executed in connection herewith
and bind the Company accordingly, and (iv) this Agreement constitutes, and upon
execution and delivery by the Company of the Note, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 



- 3 -

 

 

c. Capitalization; Governing Documents. As of the date of this Agreement, the
authorized capital stock of the Company consists of: 75,000,000 authorized
shares of Common Stock, of which 4,849,420 shares were issued and outstanding.
All of such outstanding shares of capital stock are, or upon issuance will be,
duly authorized, validly issued, fully paid and non-assessable. No shares of
capital stock of the Company are subject to preemptive rights or any other
similar rights of the shareholders of the Company or any liens or encumbrances
imposed through the actions or failure to act of the Company. As of the
effective date of this Agreement, (i) except for the 2,402,420 shares reserved
for issuance upon conversion of the Secured Convertible Promissory Notes, issued
by the Company in the total principal amount of Six Hundred Seventeen Thousand
Five Hundred Seventy Seven and 88/100 Dollars ($617,577.88) (“Convertible
Notes”), there are no outstanding options, warrants, scrip, rights to subscribe
for, puts, calls, rights of first refusal, agreements, understandings, claims or
other commitments or rights of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for any shares of capital
stock of the Company, or arrangements by which the Company is or may become
bound to issue additional shares of capital stock of the Company, (ii) except
for the Convertible Notes, there are no agreements or arrangements under which
the Company is obligated to register the sale of any of its or their securities
under the 1933 Act and (iii) there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security Buyer) that will be triggered by the issuance of
the Note or the Conversion Shares. The Company has made available to Buyer true
and correct copies of the Company’s Certificate of Incorporation as in effect on
the date hereof (“Certificate of Incorporation”), the Company’s By-laws, as in
effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock of the Company and the material
rights of the Buyer thereof in respect thereto.

 

d. Issuance of Conversion Shares. The Conversion Shares are duly authorized and
reserved for issuance and, upon conversion of the Note in accordance with its
respective terms, will be validly issued, fully paid and non-assessable, and
free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and, except for shareholders preemptive rights which the Company’s
shareholders are entitled to under Wyoming law, shall not be subject to
preemptive rights or other similar rights of shareholders of the Company and
will not impose personal liability upon the Buyer thereof.

 

e. Acknowledgment of Dilution. The Company understands and acknowledges the
potentially dilutive effect to the Common Stock upon conversion of the Note and
the issuance of the Conversion Shares. The Company further acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Note in
accordance with this Agreement and the Note is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other shareholders of the Company.

 

f. No Conflicts. The execution, delivery and performance of this Agreement, the
Note by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the issuance and reservation for issuance of the Conversion Shares will not (i)
conflict with or result in a violation of any provision of the Certificate of
Incorporation or By-laws, or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or by which any property or
asset of the Company is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect).

 



- 4 -

 

 

g. Financial Statements. The unaudited financial statements of the Company for
its September 30, 2015 have been made available to the Buyer (“Financials”).
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and will fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments. Except as set forth
in the Financials, the Company has no, the Company has no liabilities,
contingent or otherwise, other than (i) liabilities incurred in the ordinary
course of business subsequent to the date of this Agreement.

 

h. Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, or their officers or
directors in their capacity as such, that could have a Material Adverse Effect.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.

 

i. Intellectual Property. The Company owns or possesses the requisite licenses
or rights to use all patents, patent applications, patent rights, inventions,
know-how, trade secrets, trademarks, trademark applications, service marks,
service names, trade names and copyrights (“Intellectual Property”) necessary to
enable it to conduct its business as now operated and as provided for on
Schedule 3(i) (and, as presently contemplated to be operated in the future);
there is no claim or action by any person pertaining to, or proceeding pending,
or to the Company’s knowledge threatened, which challenges the right of the
Company or of a Subsidiary with respect to any Intellectual Property necessary
to enable it to conduct its business as now operated (and, as presently
contemplated to be operated in the future); to the best of the Company’s
knowledge, the Company’s or its Subsidiaries’ current and intended products,
services and processes do not infringe on any Intellectual Property or other
rights held by any person; and the Company is unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company has
taken reasonable security measures to protect the secrecy, confidentiality and
value of their Intellectual Property.

 

j. Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that Buyer is acting solely in the capacity of arm’s
length purchasers with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Buyer is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
statement made by Buyer or any of its respective representatives or agents in
connection with this Agreement and the transactions contemplated hereby is not
advice or a recommendation and is merely incidental to Buyer’s purchase of the
Securities. The Company further represents to Buyer that the Company’s decision
to enter into this Agreement has been based solely on the independent evaluation
of the Company and its representatives.

 



- 5 -

 

 

k. No Disqualification Events. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

r. Breach of Representations and Warranties by the Company. The Company agrees
that if the Company breaches any of the representations or warranties set forth
in this Section 3 and in addition to any other remedies available to each Buyer
pursuant to this Agreement, it will be considered an Event of Default under the
Note.

 

4. COVENANTS.

 

a. Reasonable Best Efforts. The parties shall use their reasonable best efforts
to satisfy timely each of the conditions described in Sections 5 and 6 of this
Agreement.

 

b. Use of Proceeds. The Company shall use the proceeds for general working
capital purposes, including continued development and marketing of the Company’s
Klear Kapture products and services.

 

c. Right of Additional Investment. At any time prior to March 31, 2016 and upon
the agreement of the Company, the Buyer shall have the right to purchase one or
more additional convertible notes in the aggregate principal amount of up to
$250,000 from the Company on the same terms and conditions as provided for in
this Agreement.

 

d. Registration Rights. The Company hereby grants to Buyer the registration
rights set forth on Exhibit B hereto.

 

e. Restriction on Activities. Commencing as of the date first above written, and
until the sooner of the six month anniversary of the date first written above or
payment of the Note in full, or full conversion of the Note, the Company shall
not, directly or indirectly, without each Buyer’ prior written consent, which
consent shall not be unreasonably withheld: (a) change the nature of its
business; (b) issue any of its securities or debt in any form, cause or permit
any sale or conveyance of any securities or debt, in each case out of the
ordinary course of business; (c) sell, divest, acquire, change the structure of
any material assets other than in the ordinary course of business; or (d)
solicit any offers for, respond to any unsolicited offers for, or conduct any
negotiations with any other person or entity in respect of any transaction
involving a convertible security.

 

f. Corporate Existence. The Company will, so long as each Buyer beneficially
owns any of the Securities, maintain its corporate existence and shall not sell
all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company’s
assets, where the surviving or successor entity in such transaction (i) assumes
the Company’s obligations hereunder and under the agreements and instruments
entered into in connection herewith and (ii) is a publicly traded corporation
whose Common Stock is listed for trading on the OTC Markets, Nasdaq, Nasdaq
SmallCap, NYSE or AMEX.

 



- 6 -

 

 

g. Breach of Covenants. If the Company breaches any of the covenants set forth
in this Section 4, in addition to any other remedies available to each Buyer
pursuant to this Agreement, it will be considered a Triggering Event under
Section 8 of the Note.

 

5. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Note to Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions
thereto, provided that these conditions are for the Company’s sole benefit and
may be waived by the Company at any time in its sole discretion:

 

a. Buyer shall have executed this Agreement and delivered the same to the
Company.

 

b. Buyer shall have delivered the Purchase Price in accordance with Section 1(b)
above.

 

c. The representations and warranties of Buyer shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date), and Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Buyer at or prior to
the Closing Date.

 

d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

6. Conditions to Buyer’s Obligation to Purchase. The obligation of Buyer
hereunder to purchase the Note at the Closing is subject to the satisfaction, at
or before the Closing Date of each of the following conditions, provided that
these conditions are for Buyer’s sole benefit and may be waived by Buyer at any
time in Buyer’s sole discretion:

 

a. The Company shall have executed this Agreement and delivered the same to
Buyer.

 

b. The Company shall have delivered to Buyer the duly executed Note (in such
denominations as Buyer shall request) in accordance with Section 1(b) above.

 

c. The Transfer Agent Instruction Letter, in the form attached hereto as Exhibit
C, shall have been delivered to and acknowledged in writing by the Company’s
Transfer Agent Island Stock Transfer.

 

d. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

 

e. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 



- 7 -

 

 

f. No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company.

 

h. The Company shall have delivered to Buyer a certificate evidencing the
formation and good standing of the Company in such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date within ten (10) days of the Closing Date.

 

7. Governing Law; Miscellaneous.

 

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to principles of
conflicts of laws. However, if this Agreement contains a provision which is in
conflict with Wyoming laws as it relates to a corporate matter of the Company,
the parties hereby agree that Wyoming laws shall apply to such provision in such
a way that it constitutes a valid and binding provision under the laws of
Wyoming, without jeopardizing the intent of the Parties. Any action brought by
either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of Florida or in the federal
courts located in the state of Florida and Palm Beach County, Florida. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement, the Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby. Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement, the Note or any other agreement,
certificate, instrument or document contemplated hereby or thereby by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

b. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party. A facsimile or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature. Delivery of a counterpart signature
hereto by facsimile or email/.pdf transmission shall be deemed validly delivery
thereof.

 

c. Construction; Headings. This Agreement shall be deemed to be jointly drafted
by the Company and Buyer and shall not be construed against any person as the
drafter hereof. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 



- 8 -

 

 

d. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

e. Entire Agreement; Amendments. This Agreement, the Note and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the majority in interest of Buyer.

 

f. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, e-mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by e-mail or facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the Company, to:

 

233 South Sharon Amity Road, Suite 201
Charlotte, NC 28211
Attention: Bob Gruder
email: bgruder@klearkapture.com

 

If to the Buyer:

 

1482 East Valley Rd, Ste. A733
Santa Barbara, CA 93108

 

Attention:

email:

 

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other.

 

h. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 



- 9 -

 

 

i. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless Buyer and
all their officers, directors, employees and agents for loss or damage arising
as a result of or related to any breach or alleged breach by the Company of any
of its representations, warranties and covenants set forth in this Agreement or
any of its covenants and obligations under this Agreement, including advancement
of expenses as they are incurred.

 

j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

k. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

l. Indemnification. In consideration of Buyer’s execution and delivery of this
Agreement and acquiring the Securities hereunder, and in addition to all of the
Company’s other obligations under this Agreement or the Note, the Company shall
defend, protect, indemnify and hold harmless Buyer and Buyer’s stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Note or any other agreement, certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in this Agreement,
the Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, the Note or any other agreement, certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of Buyer as an investor in the Company
pursuant to the transactions contemplated by this Agreement and the Note. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law.

 

m. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that Buyer shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Agreement and to enforce
specifically the terms and provisions hereof, without the necessity of showing
economic loss and without any bond or other security being required.

 



- 10 -

 

 

n. Payment Set Aside. To the extent that the Company makes a payment or payments
to Buyer hereunder or pursuant to the Note or Buyer enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person or entity under any law (including,
without limitation, any bankruptcy law, foreign, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

o. Failure or Indulgence Not Waiver. No failure or delay on the part of Buyer in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies of Buyer existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

p. Independent Nature of Buyer’s Rights. Nothing contained herein or in any
other document related to the transactions set forth in this Agreement, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute Buyer as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that Buyer are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Agreement or the Note. Buyer shall be entitled to
independently protect and enforce Buyer’s rights, including, without limitation,
the rights arising out of this Agreement or out of the other Agreement or the
Note, and it shall not be necessary for any other Buyer to be joined as an
additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 



- 11 -

 

 

SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

COMPANY

Life Clips, Inc. (f/k/a Blue Sky Media Corp.),

a Wyoming corporation

 

By: /s/ Robert Gruder   Name: Robert Gruder   Title: CEO       BUYER    /s/
Susannah Forest   Susannah Forest  

 

- 12 -

 

 

SCHEDULE 3(i)

 

LIST OF ADDITIONAL PROPRIETARY INFORMATION

 

(a) All proprietary information that was or will be developed, created, or
discovered by or on behalf of the Company or its subsidiary, Klear Kapture, Inc.
(collectively, the “Company”) or that became or will become known by, or was or
is conveyed by a third party to, the Company, in each case that has commercial
value to or in the Company’s business or the business of a third party
disclosing such information. Proprietary Information includes, but is not
limited to, all title, patents, patent rights, copyrights, trade secret rights,
trademarks, trademark rights, and other intellectual property and rights
anywhere in the world, information (whether or not patentable, copyrightable, or
registrable under any intellectual property laws or industrial property laws in
the United States or elsewhere) relating to, comprising, containing,
summarizing, describing, reflecting or in any way referencing: software programs
and subroutines; source and object code; databases; database criteria; user
profiles; scripts; algorithms; processes; trade secrets; designs; methodologies;
technology; know-how; processes; data; ideas; techniques; inventions; modules;
features and modes of operation; internal documentation; works of authorship;
technical, business, financial, client, marketing, and product development
plans; forecasts; other employees’ positions, skill levels, duties, compensation
and all other terms of their employment (unless the restriction on disclosure is
not permitted by law); employee and consultant lists (unless the restriction on
disclosure is not permitted by law); client and supplier lists; contacts at or
knowledge of clients or prospective clients of the Company; contacts at or
knowledge of suppliers or prospective suppliers of the Company; other
information concerning the Company’s or its any of its clients’ actual or
anticipated products or services, business, research or development; and any
information that is received in confidence by or on behalf of the Company from
any other person or entity.     (b) All articles of personal property now or
hereafter owned or leased by the Company, including but not limited to, all
inventory, furniture, equipment, machinery, appliances, office and
communications equipment, partitions, carpeting and other furnishings; all
materials and supplies used or consumed in the business of the Company; all
goods held for sale or lease; and all replacements thereof and articles of any
of the foregoing;     (c) All goodwill, copyrights, trademarks and trade names;
all contract rights, including, but not limited to, contract rights to purchase
and sell commodities (the “Commodity Trading Contracts”), advance payments to
suppliers, option rights and purchase contracts; all rights to payment of money,
including all rights to, under and with respect to accounts and instruments; all
books, records, and all general intangible assets of the Company;     (d) any
and all additions, accessions, replacements and substitutions to, of or for any
of the foregoing; and     (e) all proceeds, whether cash or non-cash, income and
earnings of or from any of the foregoing.

 



- 13 -

 

 

EXHIBIT A

 

CONVERTIBLE PROMISSORY NOTE

 



- 14 -

 

 

EXHIBIT B

 

REGISTRATION RIGHTS PROVISIONS

 

1. Piggyback Registration.

 

(i) Company Registration. If (but without any obligation to do so) the Company
shall determine to register any of its securities (including for the account of
a security Buyer or Buyer other than the Buyer) any of its stock or other
securities under the Securities Act of 1933, as amended, or any similar
successor federal statute and the rules and regulations thereunder, all as the
same shall be in effect from time to time (“Securities Act”) in connection with
the public offering of such securities, other than a registration relating
solely to the sale of securities of participants in a Company stock or any other
employee benefit plan, a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being, a registration relating to a corporate reorganization or other Rule
145 transaction, a registration on any form that does not include substantially
the same information as would be required to be included in a registration
statement covering the sale of (i) shares of Common Stock held by the Buyer and
(ii) any Common Stock issued as a dividend or other distribution with respect to
or in exchange for or in replacement of the shares referenced in clause (ii)
above (the “Registrable Securities”), the Company will: (i) within ten days (10)
of such determination, give written notice of the proposed registration to all
Buyer; and (ii) use its commercially reasonable efforts to include in such
registration (and any related qualification under blue sky laws or other
compliance),, and in any underwriting involved therein, all of such Registrable
Securities as are specified in a written request or requests made by any Buyer
or Buyer received by the Company within twenty (20) days after such written
notice from the Company is mailed or delivered. Such written request may specify
all or a part of a Buyer’s Registrable Securities.

 

(ii) Underwriting. If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise the Buyer as a part of the written notice given pursuant to this Section.
In such event, the right of any Buyer to registration pursuant to this Exhibit B
shall be conditioned upon such Buyer’s participation in such underwriting and
the inclusion of such Buyer’s Registrable Securities in the underwriting to the
extent provided herein. If a Buyer is proposing to distribute its securities
through such underwriting shall (together with the Company and other Buyer of
securities of the Company with registration rights to participate therein
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected by the Company. Notwithstanding any other
provision of this Section, if the underwriters advise the Company in writing
that marketing or other factors require a limitation on the number of shares to
be underwritten, the underwriters may limit the number of Registrable Securities
to be included in, the registration and underwriting. The Company shall so
advise all Buyer of securities requesting registration, and the number of shares
of securities that are entitled to be included in the registration and
underwriting shall be allocated , as follows: (i) first, to the Company for
securities being sold for its own account, and (ii) second, to the Buyer
requesting to include Registrable Securities in such registration statement
based on the pro rata percentage of Registrable Securities held by such Buyer.
Further, if any Buyer does not request inclusion of the maximum number of shares
of Registrable Securities allocated to it pursuant to its pro rata allocation,
in which case the remaining portion of its allocation shall be reallocated among
those requesting Buyer whose allocations did not satisfy their initial requests,
pro rata, on the basis of the number of shares of Registrable Securities held by
such Buyer, and this procedure shall be repeated until all of the shares of
Registrable Securities which may be included in the registration on behalf of
the Buyer have been so allocated. If a person who has requested inclusion in
such registration as provided above does not agree to the terms of any such
underwriting, such person shall also be excluded therefrom by written notice
from the Company or the underwriter. The Registrable Securities or other
securities so excluded shall also be withdrawn from such registration. If shares
are so withdrawn from the registration and if the number of shares of
Registrable Securities to be included in such registration was previously
reduced as a result of marketing factors, the Company shall then offer to all
persons who have retained the right to include securities in the registration
the right to include additional securities in the registration in an aggregate
amount equal to the number of shares so withdrawn, with such shares to be
allocated among the persons requesting additional inclusion, in the manner set
forth above. For the purposes of calculating any apportionment or inclusion
entitlement for any selling stockholders that is a Buyer of Registrable
Securities and that is a venture capital fund, partnership or corporation, the
affiliated venture capital funds, partners, retired partners and stockholders of
such Buyer, or the estates and family members of any such partners and retired
partners and any trusts for the benefit of any of the foregoing persons shall be
deemed to be a single “selling Buyer,” and any pro rata reduction with respect
to such “selling Buyer” shall be based upon the aggregate amount of Registrable
Securities owned by all such related entities and individuals.

 



B - 1

 

 

(iii) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Exhibit B
prior to the effectiveness of such registration whether or not any Buyer has
elected to include securities in such registration. The expenses of such
withdrawn registration shall be borne by the Company in accordance with this
Exhibit B hereof.

 

2. Expenses of Registration. All expenses incurred in effecting any registration
pursuant to this Exhibit B, including, without limitation, all registration,
qualification, and filing fees, printing expenses, escrow fees, fees and
disbursements of counsel for the Company and blue sky fees and expenses, and
expenses of any regular or special audits incident to or required by any such
registration, but shall not include Selling Expenses, fees and disbursements of
other counsel for the Buyer and the compensation of regular employees of the
Company, which shall be paid in any event by the Company (“Registration
Expenses”) incurred in connection with registrations shall be borne by the
Company. All underwriting discounts, selling commissions and stock transfer
taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Buyer (“Selling Expenses”) relating to
securities registered on behalf of the Buyer shall be borne by the Buyer of
securities included in such registration pro rata among each other on the basis
of the number of Registrable Securities so registered.

 

3. Registration Procedures. In the case of each registration effected by the
Company pursuant to Section, the Company will keep Buyer advised in writing as
to the initiation of each registration and as to the completion thereof. At its
expense, the Company will use its best efforts to: (a) Prepare and file with the
SEC a registration statement with respect to such Registrable Securities and use
commercially reasonable efforts to keep such registration effective for a period
ending on the earlier of the date which is one hundred and twenty (120) days
from the effective date of the registration statement or, if earlier, such time
as the Buyer or Buyer have completed the distribution described in the
registration statement relating thereto; (b) Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement for the period set
forth in subsection (a) above; (c) Furnish to Buyer such number of prospectuses,
including any preliminary prospectuses, and other documents incident to the
disposition of Registrable Securities, including any amendment of or supplement
to the prospectus, as a Buyer from time to time may reasonably request; (d) Use
its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdiction as shall be reasonably requested by the Buyer; provided, that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions; (e) notify each seller of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or incomplete in light
of the circumstances then existing, and following such notification promptly
prepare and furnish to such seller a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in light of the circumstances then existing; (f) Use its best efforts
to furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and reasonably satisfactory to a majority in interest of
the Buyer requesting registration of Registrable Securities and (ii) a “comfort”
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters; (g) Provide a transfer agent and registrar for
all Registrable Securities registered pursuant to such registration statement
and a CUSIP number for all such Registrable Securities, in each case not later
than the effective date of such registration; (h) Comply with all applicable
rules and regulations of the Commission; (i) Cause all such Registrable
Securities registered pursuant hereunder to be listed on each securities
exchange and trading systems on which similar securities issued by the Company
are then listed; and (j) In connection with any underwritten public offering,
enter into and perform its obligations under, an underwriting agreement in form
reasonably necessary to effect the offer and sale of Registerable Securities.
Notwithstanding the provisions of this Section, the Company shall be entitled to
postpone or suspend, for a reasonable period of time, the filing, effectiveness
or use of, or trading under, any registration statement if the Company shall
determine that any such filing or the sale of any securities pursuant to such
registration statement would in the good faith judgment of the Board of
Directors of the Company: (i) materially impede, delay or interfere with any
material pending or proposed financing, acquisition, corporate reorganization or
other similar transaction involving the Company for which the Board of Directors
of the Company has authorized negotiations; (ii) materially adversely impair the
consummation of any pending or proposed material offering or sale of any class
of securities by the Company; or (iii) require disclosure of material nonpublic
information that, if disclosed at such time, would be materially harmful to the
interests of the Company and its stockholders; provided, however, that during
any such period all executive officers and directors of the Company are also
prohibited from selling securities of the Company (or any security of any of the
Company’s subsidiaries or affiliates). In the event of the suspension of
effectiveness of any registration statement, the applicable time period during
which such registration statement is to remain effective shall be extended by
that number of days equal to the number of days the effectiveness of such
registration statement was suspended.

 



B - 2

 

 

4. Information by Buyer. Buyer of Registrable Securities shall furnish to the
Company such information regarding such Buyer and the distribution proposed by
such Buyer as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification, or
compliance referred to in this Exhibit B.

 

5. Termination of Registration Rights. The right of any Buyer to request
registration or inclusion in any registration pursuant to this Section, or
exercise any other right under this Section, shall terminate on such date, (i)
on or after the closing of the Company’s first registered public offering of
Common Stock, on which all shares of Registrable Securities held or entitled to
be held upon conversion by such Buyer may immediately be sold under Rule 144
during any ninety (90) day period under the threshold set forth in Rule
144(e)(1)(i); or (iii) immediately prior to a Change of Control Transaction (as
that term is defined in the Note).

 



B - 3

 



 

EXHIBIT C

 

TRANSFER AGENT INSTRUCTION LETTER

 

Life Clips, Inc.

1215 E. Barden Rd.

Charlotte, NC 28226

 

December         , 2015

 

Island Stock Transfer

15500 Roosevelt Blvd, Suite 301

Clearwater, FL 33760

 

Ladies and Gentlemen:

 

Life Clips, Inc. (f/k/a Blue Sky Media Corp.), a Wyoming corporation (the
“Company”) and Susannah Forest (the “Investor”) have entered into a Securities
Purchase Agreement dated as of December        , 2015 (the “Agreement”),
providing for the issuance of a 10% Convertible Promissory Note in the aggregate
principal amount of $250,000.00 (the “Note”).

 

A copy of the Note and the Agreement is included herewith. You should
familiarize yourself with your issuance and delivery obligations, as the
Company’s transfer agent, contained therein. The shares of the Company’s common
stock (the “Common Stock”) to be issued in accordance with the terms of the Note
are to be registered in the names of the registered holder of the securities
submitted for conversion.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of Common Stock (initially, 114,483 shares) for issuance upon
full conversion of the Note in accordance with its terms. The amount of Common
Stock so reserved may be increased, from time to time, by written instructions
of the Company and the Investor.

 

So long as you have previously received confirmation from the Company (or
counsel for the Investor) that the shares have been registered under the
Securities Act of 1933, as amended, (the “1933 Act”) or otherwise may be sold
pursuant to Rule 144 without any restriction and the Company or its counsel or
counsel for the Investor provides an opinion of counsel to the effect that is
satisfactory to you, such shares should be transferred in certificated form
without any legend which would restrict the transfer of the shares, and you
should remove all stop-transfer instructions relating to such shares (such
shares shall be issued from the reserve, but in the event there are insufficient
reserve shares of Common Stock to accommodate a Conversion Notice (defined
below) your firm and the Company agree that the Conversion Notice should be
completed using authorized but unissued shares of Common Stock that the Company
has in its treasury).

 

Until such time as you are advised by the Investor or counsel to the Company
that the shares have been registered under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction (and have been provided by an
Investor or Company counsel with an opinion of counsel to that effect that is
satisfactory to you), you are hereby instructed to place the following legends
on the certificates:

 



C - 1

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if such shares are registered for sale under an effective registration
statement filed under the 1933 Act or otherwise may be sold pursuant to Rule 144
(and the Company or its counsel or Investor’s counsel provides an opinion of
counsel to that effect that is satisfactory to you).

 

The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.

 

The ability to convert the Notes in a timely manner is a material obligation of
the Company pursuant to the Note and the Agreement. The Company hereby requests
that your firm act immediately, without delay and without the need for any
action or confirmation by the Company with respect to the issuance of Common
Stock pursuant to any notice of conversion (“Conversion Notice”) received from
the Investor. Your firm will not delay in processing any Conversion Notices
owing to the fact that the Company is in arrears of its fees and other monies
owed to your firm, provided that if the Company is in arrears of its fees and
other monies owed to your firm, you shall allow the Investor to advance the cost
of processing the Conversion Notice on behalf of the Company, which cost shall
not exceed $150.00 for each such transaction. The Company shall remain primarily
liable for all of such transaction costs.

 

The Company hereby authorizes the issuance of such number of shares as will be
necessary to fully convert the Note under its terms and any such shares shall be
considered fully paid and non assessable at the time of their issuance.

 

The Investor and the Company expressly understand and agree that nothing in this
Irrevocable Transfer Instruction shall require or be construed in any way to
require you, in your sole discretion as the transfer agent, to do, take or not
do or take any action that would be contrary to any Federal or State law, rule,
or regulation including but expressly not limited to both the 1933 Act and the
Securities and Exchange Act of 1934 as amended, and the rules and regulations
promulgated there under by the Securities and Exchange Commission.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect of this if such action was taken or omitted
to be taken in good faith, and you shall be entitled to rely in this regard on
the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing irrevocable
instruction and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth. 

 



C - 2

 

 

The Company agrees that in the event that you resign as the Company’s transfer
agent, the Company shall engage a suitable replacement transfer agent that will
agree to serve as transfer agent for the Company and be bound by the terms and
conditions of these Irrevocable Instructions within 5 business days.

 

The Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

  Very truly yours,       Life Clips, Inc. (f/k/a Blue Sky Media Corp.)        
By:     Name: Robert Gruder   Title: Chief Executive Officer

 

Acknowledged and Agreed:

 

ISLAND STOCK TRANSFER

 

By:     Name:     Title:    

 



C - 3

 

